Citation Nr: 1021893	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected migraine headaches.

3.  Entitlement to an initial compensable evaluation for 
service-connected rhinitis with epistaxis (claimed as 
recurrent nosebleeds).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1995 to 
June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The evidence establishes that the Veteran has impaired 
impulse control, difficulty adapting to stressful 
circumstances, difficulty establishing and maintaining 
effective work and social relationships, disturbances in 
motivation and mood, flattened affect, depression, anxiety, 
chronic sleep impairment, nightmares, flashbacks, and an 
exaggerated startle reflex.

2.  The evidence demonstrates that the Veteran has headaches 
two to three times a week, which cause her to miss three to 
four days a month.  

3.  The evidence demonstrates that the Veteran does not have 
at least 50 percent obstruction of the nasal passages on both 
sides, or complete obstruction on one side, throughout the 
appeal period.




CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  The criteria for an initial evaluation in excess of 30 
percent for service-connected migraine headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2009).

3.  The criteria for an initial compensable evaluation for 
service-connected rhinitis with epistaxis (claimed as 
recurrent nosebleeds) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6599-6502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from the initial award of 
service connection for PTSD, rhinitis with epistaxis, and 
migraine headaches.  Preadjudication VCAA notice was provided 
in a January 2005 letter (rhinitis and migraine headaches) 
and a February 2007 letter (PTSD), which advised the Veteran 
of the evidence needed to establish service connection, as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
The February 2007 letter also advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  A June 
2008 letter advised the Veteran of the evidence needed to 
substantiate his claim for an increased rating for PTSD, 
migraine headaches and a deviated septum, and provided the 
relevant rating criteria.  The claim was last adjudicated in 
a June 2008 Statement of the Case.

Nevertheless, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall 
under the category of "original claims").  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, and statements 
by the Veteran, and her representative, in support of her 
claims.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for a VA examination.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis of Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

PTSD Claim

The Veteran contends that she is entitled to a higher initial 
disability rating for PTSD.  Such disability is rated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, which is governed by a 
General Rating Formula for Mental Disorders, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and/or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (2009).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2009).

Following discharge from service, the Veteran underwent a VA 
psychological consultation in February 2006.  The Veteran 
reported that she was a single mother of a seven-year old 
child, and indicated that she was "having a hard time 
readjust[ing to her] life" after leaving service.  The 
Veteran was an Iraqi Freedom combat Veteran, with service in 
Iraq in 2003 and for nine months in 2004 and 2005.  She 
reported being easily tearful and sad for no reason, crying 
most of the time, having a poor sleep pattern, and difficulty 
focusing on completing tasks.  She also reported nightmares, 
and having a fear that someone would shoot her from behind.  
At that time, the Veteran indicated that she had gone to 
several job interviews but was waiting to hear back.  She 
denied any active psychosis, including auditory or visual 
hallucinations or delusions, homicidal or suicidal ideations, 
or manic or hypomanic symptoms.  She did, however, report 
that she has an obsessive compulsion to clean all the time, 
and that she liked to go out to the bar and drink six to 
seven beers a night.  The Veteran noted that she had never 
been hospitalized, attempted suicide, or had a history of 
substance abuse or assaultive behavior, though she did 
indicate that she had been raped at age 11.

During the consultation, the Veteran was shown to be groomed 
and appropriately dressed with good personal hygiene.  She 
was cooperative and pleasant, though the VA physician noted 
that she was teary-eyed.  The Veteran's speech was noted as 
being regular and spontaneous, with good eye contact and no 
abnormal motor activity.  The Veteran's mood was described as 
"ok" and her affect was "appropriate."  The Veteran was 
oriented to time, place and manner and had a logical thought 
process, with no formal thought disorder.  She denied, as 
noted above, any hallucinations, delusions, suicidal or 
homicidal ideations, or assaultiveness.  The Veteran's memory 
was shown to be good, with her concentration intact.  The 
Veteran's judgment, insight and impulse control were all 
noted as good.  The VA physician diagnosed the Veteran as 
having a depressive disorder, not otherwise specified, rule 
out PTSD.  The physician noted at that time that the 
Veteran's condition was stable but tearful and depressed.

The Veteran was seen monthly throughout the rest of 2006 and 
in January 2007.  The Veteran presented each month with 
similar reported symptoms as noted above in the February 2006 
consultation, with some variability in depression and anxiety 
levels.  It was noted that the Veteran obtained employment at 
VA mental health care facility in May or June 2006.  In June 
2006, the Veteran reported that she enjoyed her new job, and 
that her sleep was ok, but that she had a limited social 
life; she also continued to have difficulties readjusting to 
civilian life and troubles with depression.  In July 2006, 
the Veteran reported no more crying spells and less 
depression and was excited about a new relationship, although 
she reported nightmares and flashbacks, and anxiety.  The 
Veteran reported relationship problems in August 2006, and 
reported that the relationship had ended in September 2006.  

In October 2006, the Veteran indicated that she felt tired 
all the time, though her neurologist thought it might be 
related to her migraine headache medication.  She also 
reported low interest and motivation.  In the November and 
December 2006, the Veteran also showed low motivation.  The 
Veteran began drinking in December 2006, and her judgment, 
insight and impulse control were all noted as being "fair, 
drinking."  Also in December 2006, the Veteran indicated 
that she had recently been in arguments with other Iraqi war 
veterans, and she was upset by the arguments.  She also 
indicated that she began having "weird dreams."  

In January 2007, the Veteran reported being easily upset with 
others and again reported crying spells, particularly after 
movies.  She denied any problems at work, however.  She 
endorsed episodes of depression, low energy and motivation, 
but denied any hallucinations, delusions or homicidal or 
suicidal ideations, and also denied any current alcohol or 
substance abuse.  During the interview, the Veteran was 
described as awake and alert, with orientation to time, place 
and manner.  She was causally dressed with good personal 
hygiene.  She was described as pleasant and cooperative with 
no abnormal motor activity.  Her speech was clear and 
coherent, with good eye contact.  Her thought process was 
coherent and her affect was appropriate.  No suicidal or 
homicidal ideations were noted, nor were there any indication 
of auditory or visual hallucinations.  The Veteran's 
cognitive function was "grossly intact."  Her judgment, 
insight and impulse control were all described by the 
physician as "good."

The Veteran underwent a VA suicide risk assessment in April 
2007, for a baseline evaluation.  The Veteran denied any 
active or passive suicidal ideations, and denied any intent 
or plans.  It was noted, however, that she had some passive 
suicidal thoughts in the past, but no active attempts.  In 
this assessment, the Veteran was noted as being easily 
irritable, and reported that she had nightmares, vigilance 
and tenseness.  She also reported that she abused alcohol.  
The Veteran also endorsed symptoms of anxiety and insomnia, 
but denied any symptoms of panic, obsessionality, 
hallucinations, or any feelings of isolation.

In May 2007, the Veteran's diagnosis was changed to PTSD.  At 
that time, the Veteran reported increased anger and mood 
irritability.  She also reported difficulties interacting 
with a coworker and her son.  Otherwise, the symptoms are 
similar to those described above, although the Veteran's 
judgment, insight and impulse control were noted as being 
fair.

Finally, the Veteran underwent a VA PTSD examination in 
January 2008.  The Veteran reported that she lived with her 
nine-year old son after discharge from service in 2005.  The 
Veteran reported that she had never married, and denied 
having any relationships since her second deployment in 2005.  
She reported having no friends and that she "hated people," 
though she acknowledged a male friend who had offered her 
assistance.  She reported having a hard time getting out of 
bed and that she would frequently stay in bed until her son 
would get her out of bed in the morning to get to work.  The 
Veteran reported that she was still working with VA, though 
in December 2007 the Veteran had to switch VA facilities due 
to "significant conflicts with her supervisor."  She also 
reported having trouble sitting still at work, and would 
wander around the VA hospital too much, but that she had good 
attendance.  She reported that she hated her job, but felt 
supported by her current supervisor and psychiatrist, 
although both were leaving very soon.  Among other things, 
the Veteran also gave subjective complaints of prolonged 
crying spells, difficulties getting along with people, poor 
impulse control (which the VA examiner noted was in her 
chart, along with marked irritability), and recent episodes 
of violence and rageful thoughts, particularly at work.  She 
also complained of having an exaggerated startle reflex, 
intrusive thoughts, disturbing dreams and flashbacks, 
difficulty concentrating, being easily startled, trouble 
sleeping, feeling irritable and having angry outbursts, as 
well as being emotionally numb, feeling distant and cut off 
from other people, and being unable to love people close to 
her.

On examination, the January 2008 VA examiner noted that the 
Veteran was casually dressed with good grooming.  The VA 
examiner noted that the Veteran's legs were tremulous during 
the interview, which was a significant manifestation of 
anxiety.  The Veteran was cooperative, but extremely reactive 
and emotional during the period she discussed her military 
experiences in Iraq.  The Veteran's speech was punctuated 
with swear words, and her thought process was described as 
tangential - repeatedly relating stories rather than 
answering questions in a direct manner.  The Veteran denied 
suicidal thoughts or attempts, but acknowledged rageful 
feelings, as well as strategies for maintaining control.  The 
examiner also noted the several instances in the treatment 
records of having difficulty with her impulse control.  The 
Veteran was finally described as oriented, with fair judgment 
and insight, and was noted as denying any psychotic symptoms, 
including hallucinations.  The Veteran appeared capable of 
managing her own financial affairs.

The VA examiner diagnosed the Veteran has having PTSD and 
alcohol abuse in remission.  The examiner assigned the 
Veteran a GAF 55.  The examiner opined that the Veteran was 
at least moderately psychiatrically incapable, with marked 
mood instability, sleep disturbance, exaggerated startle 
reflex, hypervigilance, irritability, angry outbursts, 
nightmares, and intrusive thoughts.  The examiner also noted 
that the Veteran's symptomatology interfered with both her 
social and occupational functioning.  She noted the extensive 
history of the impulse control problems, including a job 
transfer due to not getting along with her supervisor, in the 
Veteran's treatment records, as well as the Veteran's 
maladaptive coping mechanisms, particularly alcohol abuse in 
the past.  She noted that the symptoms have marked impact on 
her employment functioning due to impulse control and 
difficulty getting along with others.  The examiner finally 
noted that during the interview, the Veteran displayed 
significant affective lability, and that her social 
functioning was impacted as well.

After having carefully reviewed the evidence of record, the 
Board finds that the Veteran's symptomatology associated with 
her service-connected PTSD is more closely approximate to 50 
percent disabling throughout the appeal period, and 
therefore, the Board grants an initial evaluation of 50 
percent, effective June 14, 2005.  The reasoning is as 
follows.  

Throughout the appeal period, the Veteran displayed chronic 
sleep impairment, including nightmares and what she described 
as "weird dreams."  She also endorsed suspiciousness, 
including hypervigilance, tenseness and an exaggerated 
startle reflex.  In fact, the Veteran specifically noted in 
February 2006 that she had the fear that someone was going to 
shoot her in the back.  Additionally, the Veteran has 
displayed a depressed mood and anxiety throughout the appeal 
period.  The January 2008 VA examiner specifically mentioned 
the Veteran's tremulous leg movements during the Veteran's 
interview, and specifically associated it as a physical 
manifestation of the Veteran's subjective complaints of 
anxiety, which the Board notes span the length of the 
Veteran's VA treatment records.  

Moreover, these symptoms are accentuated by the Veteran's low 
energy and motivation.  The Veteran indicated in October 2006 
that she always felt tired, and increasing began complaining 
of low motivation in November and December 2006.  In the 
January 2008 VA examination, the Veteran particularly 
described an inability to get out of bed in the morning, 
needing her nine-year old son to get her out of bed to go to 
work.  Also, the January 2008 VA examiner specifically 
indicated that the Veteran had symptoms of mood instability, 
and the Veteran reports throughout her treatment records a 
depressed mood or a mood that is "ok."  The Veteran's 
depression additionally waxed and waned, particularly as 
shown in the 2006 VA treatment records.  This is objective 
evidence of the Veteran's mood instability.  Therefore, the 
Board finds that the Veteran has symptoms which demonstrate 
that the Veteran has disturbances of mood and motivation, in 
addition to having a depressed mood and anxiety.

In addition, the Veteran's affect can be said to be 
flattened.  While the treatment records indicate that the 
Veteran's affect is generally "appropriate," the Veteran 
was also noted as being teary-eyed, and to have multiple 
crying spells.  The January 2008 VA examiner noted that the 
Veteran had significant affective lability throughout her 
interview.  Therefore, the Board finds that the Veteran 
demonstrated a flattened affect throughout the appeal period.

Furthermore, the evidence demonstrates that the Veteran has 
had numerous problems with impulse control, even though the 
VA treatment records continually note the Veteran as having 
"good" or "fair" impulse control.  The Veteran 
specifically noted that she got upset and into arguments with 
other Iraqi war veterans in December 2006.  Additionally, the 
Veteran specifically had to transfer jobs in December 2007 
because of personal conflicts with the Veteran's supervisor 
at her job.  Thus, the Board finds that the Veteran 
demonstrates impaired impulse control.

The Veteran has also demonstrated, throughout the appeal 
period, that she has difficulty adapting to stressful 
circumstances, particularly since leaving the service.  She 
was originally seen in February 2006 for having problems 
readjusting to civilian life, and those problems continue 
throughout the appeal period.  The Veteran also has 
difficulty adjusting to her work setting, as noted in the 
January 2008 examination, when the Veteran has had trouble 
interacting with her former supervisor, and having problems 
sitting still at work and instead wandering around.

Finally, the evidence demonstrates that the Veteran had 
difficulty establishing and maintaining effective work and 
social relationships.  The Board specifically points to the 
January 2008 examiner's opinion that the Veteran has a 
difficulty with social and occupational functioning as a 
result of her symptomatology.  The Veteran's marked 
irritability and impulse control problems, as well as her 
exaggerated startle reflex were specifically cited in the 
January 2008 examiner's report as prominent problems that 
seemed to be interrelated, and which compounded the Veteran's 
difficulty in social functioning.  Additionally, the Veteran 
reported problems concentrating and focusing, which could 
lead to her wander around the hospital.  The Veteran noted 
arguments with Iraqi war veterans, a coworker, and was 
transferred to another facility because of personal conflicts 
with her supervisor.  

As noted by the January 2008 examiner, the Veteran's symptoms 
have an impact on her social functioning too.  The Veteran 
has indicated that she has a problem relating to people, and 
that she has no friends.  She lives with her son, but has had 
issues with him as well.  The Veteran denies having any 
relationships since her second deployment, though there would 
appear to be at least one relationship that began in July 
2006, although the Veteran was already reporting problems 
with that relationship in August 2006 and it had dissolved by 
September 2006.  Thus, the Veteran also demonstrates 
difficulty in establishing and maintaining effective work and 
social relationships.

However, the Board will note that the Veteran does not have 
the inability to establish and maintain any effective 
relationship.  The Board will note that the Veteran has lived 
with her son throughout the entire appeal period.  
Additionally, the Veteran maintained a relationship with both 
her current supervisor and psychiatrist in the January 2008 
examination, though she was upset that they were going to be 
leaving soon.  Additionally, while the Veteran indicated that 
she had no friends and "hated people," the Veteran did 
indicate in the January 2008 examination that she had at 
least one friendship with a male friend who had offered her 
assistance.  

Therefore, while the Veteran demonstrates some criteria for a 
70 percent disability rating - impaired impulse control and 
difficulty in adapting to stressful circumstances - the 
preponderance of the evidence is against assigning a 
disability rating higher than 50 percent.  In addition to the 
Veteran not demonstrating an inability to establish and 
maintain effective relationships, as discussed above, the 
Veteran is never shown to have any neglect of personal 
hygiene, suicidal ideation, intermittently illogical, obscure 
or irrelevant speech, nearly continuous panic, spatial 
disorientation, hallucinations or delusions, homicidal 
ideations, to be a persistent danger to herself or others, or 
to have memory loss of any type.  In fact, the Veteran is 
consistently shown to be well groomed, with good personal 
hygiene; to be free of any suicidal ideations at all 
(particularly in the April 2007 risk assessment); to have, at 
most, some tangential speech, but not illogical, obscure or 
irrelevant speech; no panic symptoms at all; orientation to 
time, place and manner throughout the appeal period; no 
report or objective evidence of any hallucination, delusion 
or homicidal ideations; and, no memory difficulties 
throughout the appeal period.

In summary, the Veteran's symptomatology demonstrates that 
she has: impaired impulse control; difficulty adapting to 
stressful circumstances; difficulty establishing and 
maintaining effective work and social relationships; 
disturbances in motivation and mood; flattened affect; 
depression; anxiety; chronic sleep impairment; nightmares and 
flashbacks; and, an exaggerated startle reflex.

Given the foregoing analysis, the Board finds that the 
Veteran's currently symptomatology associated with the 
Veteran's service-connected PTSD more closely approximates 
that of a 50 percent disability rating throughout the appeal 
period.  Accordingly, the Board finds that an initial 50 
percent rating for service-connected PTSD is warranted on 
this record.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also Fenderson, supra.



Migraine Headaches Claim

The Veteran contends that she is entitled to a higher initial 
disability rating for her service-connected migraine 
headaches.  Such disability is rated as 30 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
Diagnostic Code 8100, a 30 percent rating is applicable when 
there are characteristic prostrating attacks occurring on an 
average once a month over last several months.  A 50 percent 
rating is applicable when there are very frequent completely 
prostrating and prolonged attacks which are productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).

The Veteran underwent a VA examination for her headaches in 
February 2005, just prior to her discharge from service.  At 
that time she indicated that she had been suffering from 
migraine headaches for eight years, which were not typical, 
but had knife-like pain between her eyes without an 
associated aura.  She reported some photophobia, but no 
phonophobia, and that they occur on average once a week for a 
few hours.  She reported treating her migraine headaches with 
over-the-counter medications, or caffeine.  The Veteran's 
neurological examination was normal, and she was diagnosed 
with migraine headaches.

Following discharge from service, the Veteran has been seen 
by VA for treatment for her migraine headaches.  In a 
February 2006 neurological visit, the Veteran reported that 
her headaches had increased to three per week, on average.  
She reported taking analgesics daily.  She described her 
headaches as building up and becoming severe, forcing her to 
stop whatever activity she is performing and lie down in a 
dark room.  The neurologist diagnosed the Veteran with 
vascular headaches, which were "transformed migraines" due 
to analgesic overuse, though the neurologist noted that the 
frequency was high enough to justify preventative use.  She 
was followed-up in June 2006, where she continued to report 
one to two headaches per week.  The Veteran was shown to have 
a diagnosis of "common migraine without mention of 
intractable migraine" and chronic headache in an October 
2006 VA treatment record.  In November 2006, in a physician's 
visit, the Veteran reported having a daily migraine, but was 
afraid to take medications daily; the physician discussed 
migraine triggers with the Veteran and stated that she would 
be followed-up by her neurologist.

Finally, the Veteran underwent a VA neurological examination 
in May 2007 for her headaches.  At that time she reported 
headaches two to three times a week with scintillating 
scotomata without prodrome or sequallea and without 
complications that were better while in the dark.  The 
Veteran reported taking topamax and zanig as medications, but 
changed to neurontin after those medications had waning 
effect.  The Veteran reported no benefit of neurontin.  She 
also reported that she lost approximately three to four days 
a month due to her headaches.  The Veteran was shown to have 
a normal neurological examination and was diagnosed with 
"classical migraine - poorly controlled."

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent for migraine 
headaches.  While the Veteran's report of headaches has 
increased over time, the Board finds that the Veteran's 
report of two to three headaches per week in her May 2007 
examination is consistent with her reporting throughout the 
time period.  

While this may be better classified as more "frequent" than 
an average of once a month, the severity of the Veteran's 
headaches are not completely prostrating and prolonged.  An 
examiner described her headaches as "common migraine without 
mention of intractable migraine."  This is evidence against 
a finding that her headaches are completely prostrating.  
Additionally, the Board finds that her headaches have not 
caused severe economic inadaptability.  The Veteran reported 
losing three to four days a month due to headaches, and has 
had waning effect in using medications to control her 
headaches.  However, the VA treating neurologist noted that 
her increase of symptoms was likely due to analgesic overuse.  
Additionally, several mental health notes, discussed in the 
above section, indicate that the Veteran was able to hold and 
maintain a job throughout the appeal period.  Thus, the Board 
finds that there does not seem to be any indication that the 
Veteran's headaches produce "severe economic 
inadaptability."

Accordingly, the Board finds that the Veteran's 
symptomatology more closely approximates that of a 30 percent 
disability rating, which she is currently assigned beginning 
the day after her discharge from service, and the claim for 
an initial evaluation in excess of 30 percent, beginning June 
14, 2005, is denied.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Rhinitis with Epsitaxis (claimed as recurrent nosebleeds) 
Claim

The Veteran contends that she is entitled to a higher initial 
disability rating for service-connected rhinitis with 
epistaxis (claimed as recurrent nosebleeds).  Such disability 
is rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic 
Code 6599-6502.  Under Diagnostic Code 6502, for traumatic 
deviation of a nasal septum, a 10 percent rating is 
applicable for a 50 percent obstruction of the nasal passage 
on both sides or complete obstruction of one side.  See 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2009).

Alternatively, the Veteran can also be rated under Diagnostic 
Code 6522, for allergic or vasomotor rhinitis, which provides 
a 10 percent rating when, without polyps, there is a greater 
than 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side.  A 30 percent 
rating is applicable when there are polyps present.  See 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).

The Board will note that none of the other Diagnostic Codes 
contained within the Diseases of the Nose and Throat section 
of 38 C.F.R.§ 4.97 of the Rating Schedule are applicable 
because the Veteran does not have loss or scarring of her 
nose (6504); sinusitis (6510-14); laryngitis (6515-16); 
aphonia (6518-19); injuries to her larynx (6520) or pharynx 
(6521); or rhinitis, bacterial (6523) or granulomatous 
(6524), as will be shown below.

The Veteran underwent a VA examination for her nosebleeds in 
February 2005, just prior to her discharge from service.  At 
that time, she reported that at age 15 she had fractured her 
nose and had it repaired.  However, she further reported that 
the nosebleeds did not begin until many years after the 
surgical repair, and began during service.  The Veteran 
reported epistaxis almost daily, which she treated herself.  
She also reported that it was invariably from the left nares, 
anterior, and was not associated with any pain.  On 
examination, the Veteran was able to hear normal conversation 
from across the room, and her nasal septum was in midline.  
There was no noted posterior pharyngeal erythyma and her oral 
mucosa was intact.  The VA examiner diagnosed the Veteran 
with recurrent epistaxis without current residuals.

VA treatment records indicate that the Veteran underwent 
cauterization of her left anterior septal prominent vessel in 
March 2006 in order to relieve her left recurrent anterior 
epistaxisis.  The Veteran was followed up three months later, 
in June 2006, at which time she reported that the bleeding of 
her nose had stopped.  On examination, the Veteran's left 
revealed a single septal vessel which was again cauterized.  
The Veteran was given saline solution, and was schedule for 
follow-up in six months.  She finally reported having 
nosebleeds "sometimes" during a neurological appointment in 
October 2006.  

The Veteran underwent a VA nose, sinus, larynx and pharynx 
examination in April 2007.  At that time, the Veteran 
reported that she has had left nasal bleeding on and off 
since 1997, which has been cauterized three or four times.  
She also complained of interference with breathing through 
her left nostril, left rhinitis.  On examination, the Veteran 
was not shown to have any polyps or bacterial rhinitis.  The 
Veteran's left nostril mucositis was shown to have 40 percent 
obstruction; the right nostril was clear.  The Veteran was 
diagnosed with recurrent left-sided epistaxis, and it was 
noted that the rhinitis that caused the bleeds in service 
were related to service.

Given the evidence of record, the Board finds that a 
noncompensable evaluation is applicable in this case.  The 
Veteran's left nostril is not completely obstructed, nor is 
there at least 50 percent obstruction of both sides of her 
nasal passage, as indicated specifically in the April 2007 
examination.  In fact, the Veteran's right nostril is 
completely clear, without any obstruction, and the Veteran 
has 60 percent function of her left nasal passage.  
Additionally, Diagnostic Code 6522 is not applicable because 
there are no polyps shown on examination, and that Diagnostic 
Code would require greater than 50 percent obstruction of the 
both sides of her nasal passage in order for a compensable 
evaluation.  The evidence did not indicate the existence of 
any sinusitis, laryngitis, aphonia, injuries to the larynx or 
pharynx, or any bacterial or granulomatous rhinitis.  

Since the Veteran does not meet the minimum compensable 
rating under the most advantageous Diagnostic Code for her 
service-connected nasal disability, Diagnostic Code 6502, an 
initial noncompensable evaluation was properly assigned 
below, and an increased evaluation must be denied.  See 
38 C.F.R. § 4.97, Diagnostic Code 6502.

Extraschedular Considerations

The Board has considered whether the Veteran's PTSD, migraine 
headaches or rhinitis with epistaxis present an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, her disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 

Additionally, the Veteran has not claimed that any of her 
service-connected disabilities prevent her from obtaining and 
maintaining gainful employment, and in fact, has been working 
throughout the appeal period.  Accordingly, the Veteran's 
increased rating claims on appeal do not need to be remanded 
for consideration of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  See Rice v. Shinseki, 22. Vet. App. 447 
(2009).

ORDER

Entitlement to an initial evaluation of 50 percent for 
service-connected PTSD is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.

An initial evaluation in excess of 30 percent for service-
connected migraine headaches is denied.

An initial compensable evaluation for service-connected 
rhinitis with epistaxis (claimed as recurrent nosebleeds) is 
denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


